DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s Response filed 11/14/2022. Claims 1-20 are pending and have been examined. 
Claims 1, 11, and 14 have been amended. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mikan et al. (U.S. PG Pub. No. 20170160735; hereinafter "Mikan") in view of Chen et al. (U.S. PG Pub. No. 20170267343; hereinafter "Chen")further in view of Knight (U.S. PG Pub. No. 20090144109; hereinafter "Knight") further in view of Fujiwara et al. (U.S. PG Pub. No. 20190212735; hereinafter "Fujiwara") and further in view of Gentry (U.S. PG Pub. No. 20160272308; hereinafter "Gentry").
As per claim 1, Mikan teaches:
A system comprising a mobile platform computer, the computer comprising a processor and a memory, the memory storing instructions executable by the processor such that the computer is programmed to:
Mikan teaches a system and computer implemented method. (Mikan: abstract) Mikan further teaches that the system may be implemented on a computer or a server, each of which comprises a memory (which may comprise a non-transitory computer readable medium) which may store instructions, which, when executed by the processor, performs the functions of the system. (Mikan:  paragraphs [0022, 56-64], Figs. 1, 5)
determine a request to move from a first location to a second location to receive an item, the request specifying a transport vehicle to move the mobile platform from the first location to the second location, wherein specifying the transport vehicle includes selecting the transport vehicle based on at least a cost of using the transport vehicle;
 Mikan teaches that the unmanned vehicle may receive a request to transport a given shipment object from a first location to a second location by piggybacking on a transport vehicle, wherein the request specifies the vehicle on which the drone is to piggyback, and wherein the request may be for moving a package from a pickup location to a destination location. (Mikan: paragraphs [0023, 36-37] see also paragraphs [0049-50, 52]) Mikan, further teaches that in making the determination that the drone should piggy back on the vehicle, the system may make this determination based on the route of the second vehicle corresponding with a more cost-effective route for reaching the intended destination than traveling entirely on the first route with the drone alone (selecting the transport vehicle based on at least a cost of using the transport vehicle being less than drone delivery alone). (Mikan: paragraph [0041])
With respect to the following limitation:
request user input to authorize exceeding a user specified cost when the cost of using the specified transport vehicle exceeds the user specified cost;
Chen, however, teaches, in the context of drone delivery, that a system may receive a desired class of service for drone delivery based on price, may calculate the price for delivering the item using the drone along a determined route, and may present this price to a user for acceptance or rejection. (Chen: paragraphs [0018-19, 53, 67-72], Figs. 7A, 7B, see also paragraphs [0041-45] outlining cost determination for delivery along the route and [0076-77] outlining updating costs based on changed conditions along the route) It can be seen that each element is taught by either Mikan, or by Chen. Calculating a cost for delivery along a route by a UAV and presenting the cost for approval to a user does not affect the normal functioning of the elements of the claim which are taught by Mikan. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Chen with the teachings of Mikan since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable. Mikan in view of Chen, however, does not teach that the presentation of the price to the user for approval is based on the price exceeding a user specified price.
Knight, however, teaches that a delivery system may determine that a cost of delivery may be determined, and the presentation of the cost of delivery to a user may be triggered based on the cost of delivery exceeding a cutoff cost set by a user. (Knight: paragraph [0030, 35]) Thus, Knight teaches the triggering of the presentation of the cost to the user for approval based on the rate exceeding a rate preset by the user. Knight teaches combining the above elements with the teachings of Mikan in view of Chen for the benefit of enabling a supervisor to substantially simultaneously review shipping information as a single unitary display. (Knight: paragraph [0030]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Knight with the teachings of Mikan in view of Chen to achieve the aforementioned benefits.
Furthermore, can be seen that each element is taught by either Mikan in view of Chen, or by Knight. Using the price comparison of Knight to trigger the price approval presentation of Mikan in view of Chen does not affect the normal functioning of the elements of the claim which are taught by Mikan in view of Chen. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Knight with the teachings of Mikan in view of Chen, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Mikan in view of Chen further in view of Knight does not appear to explicitly teach:
determine that the mobile platform is at more than a predetermined distance from the second location;
Fujiwara, however, teaches that when a drone detects trouble (including a flyable distance of a drone being insufficient to reach the destination), a system may send this indication to the user and the user may be presented with options for alternative delivery locations which are within the flyable distance of the drone. (Fujiwara: paragraphs [0034-39, 56-58]) Fujiwara teaches combining the above elements with the teachings of Mikan in view of Chen further in view of Knight for the benefit of substantially obviating the problem of having to postpone delivery time until weather improves and delayed delivery times. (Fujiwara: paragraphs [0003-4, 6]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fujiwara with the teachings of Mikan in view of Chen further in view of Knight to achieve the aforementioned benefits.  
Mikan in view of Chen further in view of Knight and further in view of Fujiwara further teaches:
change the second location in response to determining that the mobile platform is at more than the predetermined distance;
Fujiwara, however, teaches that when a drone detects trouble (including a flyable distance of a drone being insufficient to reach the destination), a system may send this indication to the user and the user may be presented with options for alternative delivery locations which are within the flyable distance of the drone. (Fujiwara: paragraphs [0034-39, 56-58]) The motivation to combine Fujiwara persists.
operate the mobile platform to move to the transport vehicle;
Mikan teaches that the unmanned vehicle may receive a request to transport a given shipment object from a first location to a second location by piggybacking on a transport vehicle, wherein the request specifies the vehicle on which the drone is to piggyback. (Mikan: paragraphs [0023, 36-37, 42] see also paragraphs [0049-50, 52])
With respect to the following limitation:
 and actuate the mobile platform to extend one or more arms holding one or more magnets to attach to the transport vehicle.
 Mikan teaches that the drone may actuate itself to "affix" itself to the vehicle. (Mikan: paragraph [0036-37, 42) Mikan, however, does not appear to explicitly teach that the drone does so by extending one or more arms holding one or more magnets.
Gentry, however, teaches a drone with one or more extendable members which may comprise one or more magnets which may be extended to allow the drone to affix itself to a metal surface on which the drone is landing. (Gentry: paragraphs [0046, 49, 52, 56], Fig. 1, 2) Gentry teaches combining the above elements with the teachings of Mikan in view of Chen further in view of Knight and further in view of Fujiwara for the benefits of allowing a UAV to affix itself to a metal surface when landing and for ensuring that the UAV may remain horizontal when doing so as well as enabling enables landing of the UAV on an uneven and/or sloping surface, and safe delivery of fragile items. (Gentry: paragraphs [0017, 56, 58]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gentry with the teachings of Mikan in view of Chen further in view of Knight and further in view of Fujiwara to achieve the aforementioned benefits.  
As per claim 2, Mikan in view of Chen further in view of Knight and further in view of Fujiwara and further in view of Gentry teaches all of the limitations of claim 1, as outlined above, and further teaches:
further comprising a server computer comprising a server processor and a server memory, the server memory storing instructions executable by the server processor such that the server computer is programmed to send the request to the mobile transport platform computer.
 Mikan teaches that the unmanned vehicle may receive the request, from a server, to transport a given shipment object from a first location to a second location by piggybacking on a transport vehicle, wherein the request specifies the vehicle on which the drone is to piggyback. (Mikan: paragraphs [0036-37])
As per claim 3, Mikan in view of Chen further in view of Knight and further in view of Fujiwara and further in view of Gentry teaches all of the limitations of claim 1, as outlined above, and further teaches:
the memory further storing instructions to transmit a location of the mobile platform to a server computer.
 Mikan further teaches that the drone may send global positioning data regarding its current location to the server. (Mikan: paragraph [0040, 48])
As per claim 4, Mikan in view of Chen further in view of Knight and further in view of Fujiwara and further in view of Gentry teaches all of the limitations of claim 1, as outlined above, and further teaches:
the memory further storing instructions to, upon determining that the transport vehicle has arrived at the second location, actuate the mobile platform to detach from the transport vehicle.
 Mikan further teaches that the drone may detach from the vehicle when it has reached the proper detachment point, which may be the destination location. (Mikan: paragraph [0037, 44])
As per claim 5, Mikan in view of Chen further in view of Knight and further in view of Fujiwara and further in view of Gentry teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the second location is a waypoint and the memory further storing instructions to, upon determining that the transport vehicle has arrived at the waypoint, actuate the mobile platform to detach from the transport vehicle.
 Mikan further teaches that the drone may detach from the vehicle when it has reached the proper detachment point, which may an interim location on the way to the destination. (Mikan: paragraph [0037, 44])
As per claim 6, Mikan in view of Chen further in view of Knight and further in view of Fujiwara and further in view of Gentry teaches all of the limitations of claim 1, as outlined above, and further teaches:
the memory further storing instructions to actuate the mobile platform to attach to a second transport vehicle at the waypoint. 
 Mikan teaches that the drone may be directed to attach from a first vehicle, detach from that vehicle, then reattach to another as it is carried towards the location. (Mikan: paragraphs [0033, 36-37])
As per claim 7, Mikan in view of Chen further in view of Knight and further in view of Fujiwara and further in view of Gentry teaches all of the limitations of claim 1, as outlined above, and further teaches:
the memory further storing instructions to detect that the mobile transport platform is at the second location, and to the second location to a server computer as a current location of the mobile platform.
 Mikan further teaches that the drone may detach from the vehicle when it has reached the proper detachment point, which may be the destination location. (Mikan: paragraph [0037, 44]) Mikan further teaches that the drone may send global positioning data regarding its current location to the server. (Mikan: paragraph [0040, 48])
As per claim 8, Mikan in view of Chen further in view of Knight and further in view of Fujiwara and further in view of Gentry teaches all of the limitations of claim 7, as outlined above, and further teaches:
the memory further storing instructions to detect that the item has been received.
 Mikan teaches that a drone, in response to directions to pickup a package, may pick that package up and transport it to another location, and therefore teaches a mechanism for detecting pickup within the drone.(Mikan: paragraphs [0023, 49-52])
As per claim 9, Mikan in view of Chen further in view of Knight and further in view of Fujiwara and further in view of Gentry teaches all of the limitations of claim 7, as outlined above, and further teaches:
memory further storing instructions to transmit to a server computer a confirmation that the item has been received at the second location, and then to receive a second request to move from the second location to a third location.
 Mikan further teaches that, subsequent to a pick or delivery, the drone may receive further requests to perform more pickups or deliveries. (Mikan: paragraphs [0049-52])
As per claim 10, Mikan in view of Chen further in view of Knight and further in view of Fujiwara and further in view of Gentry teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the request to move is determined by one of a (a) message from a server computer and (b) a request from a user device to accept delivery of an item.
 Mikan teaches that the unmanned vehicle may receive the request, from a server, to transport a given shipment object from a first location to a second location by piggybacking on a transport vehicle, wherein the request specifies the vehicle on which the drone is to piggyback. (Mikan: paragraphs [0036-37])
As per claim 11, Mikan teaches:
A system comprising a server computer, the computer comprising a processor and a memory, the memory storing instructions executable by the processor such that the server computer is programmed to:
Mikan teaches a system and computer implemented method. (Mikan: abstract) Mikan further teaches that the system may be implemented on a computer or a server, each of which comprises a memory (which may comprise a non-transitory computer readable medium) which may store instructions, which, when executed by the processor, performs the functions of the system. (Mikan:  paragraphs [0027, 56-64], Figs. 1, 5)
identify a mobile platform to receive an item at a delivery location;
Mikan teaches that the unmanned vehicle may receive a request to transport a given shipment object from a first location to a second location by piggybacking on a transport vehicle, wherein the request specifies the vehicle on which the drone is to piggyback. (Mikan: paragraphs [0023, 33, 36-37] see also paragraphs [0049-50, 52])
identify a transport vehicle to move the mobile platform from a current location to the delivery location, wherein identifying the transport vehicle includes selecting the transport vehicle based on at least a cost of using the transport vehicle; 
Mikan teaches that the unmanned vehicle may receive a request to transport a given shipment object from a first location to a second location by piggybacking on a transport vehicle, wherein the request specifies the vehicle on which the drone is to piggyback. (Mikan: paragraphs [0023, 36-37, 42] see also paragraphs [0049-50, 52]) Mikan teaches that the unmanned vehicle may receive a request to transport a given shipment object from a first location to a second location by piggybacking on a transport vehicle, wherein the request specifies the vehicle on which the drone is to piggyback, and wherein the request may be for moving a package from a pickup location to a destination location. (Mikan: paragraphs [0023, 36-37] see also paragraphs [0049-50, 52]) Mikan, further teaches that in making the determination that the drone should piggy back on the vehicle, the system may make this determination based on the route of the second vehicle corresponding with a more cost-effective route for reaching the intended destination than traveling entirely on the first route with the drone alone (selecting the transport vehicle based on at least a cost of using the transport vehicle being less than drone delivery alone). (Mikan: paragraph [0041])
With respect to the following limitation:
request user input to authorize exceeding a user specified cost when the cost of using the specified transport vehicle exceeds the user specified cost;
Chen, however, teaches, in the context of drone delivery, that a system may receive a desired class of service for drone delivery based on price, may calculate the price for delivering the item using the drone along a determined route, and may present this price to a user for acceptance or rejection. (Chen: paragraphs [0018-19, 53, 67-72], Figs. 7A, 7B, see also paragraphs [0041-45] outlining cost determination for delivery along the route and [0076-77] outlining updating costs based on changed conditions along the route) It can be seen that each element is taught by either Mikan, or by Chen. Calculating a cost for delivery along a route by a UAV and presenting the cost for approval to a user does not affect the normal functioning of the elements of the claim which are taught by Mikan. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Chen with the teachings of Mikan since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable. Mikan in view of Chen, however, does not teach that the presentation of the price to the user for approval is based on the price exceeding a user specified price.
Knight, however, teaches that a delivery system may determine that a cost of delivery may be determined, and the presentation of the cost of delivery to a user may be triggered based on the cost of delivery exceeding a cutoff cost set by a user. (Knight: paragraph [0030, 35]) Thus, Knight teaches the triggering of the presentation of the cost to the user for approval based on the rate exceeding a rate preset by the user. Knight teaches combining the above elements with the teachings of Mikan in view of Chen for the benefit of enabling a supervisor to substantially simultaneously review shipping information as a single unitary display. (Knight: paragraph [0030]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Knight with the teachings of Mikan in view of Chen to achieve the aforementioned benefits.
Furthermore, can be seen that each element is taught by either Mikan in view of Chen, or by Knight. Using the price comparison of Knight to trigger the price approval presentation of Mikan in view of Chen does not affect the normal functioning of the elements of the claim which are taught by Mikan in view of Chen. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Knight with the teachings of Mikan in view of Chen, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Mikan in view of Chen further in view of Knight and further in view of Fujiwara further teaches:
transmit to the mobile platform a request to move from the current location to the delivery location to receive the item, the request specifying the transport vehicle;
Mikan teaches that the unmanned vehicle may receive a request to transport a given shipment object from a first location to a second location by piggybacking on a transport vehicle, wherein the request specifies the vehicle on which the drone is to piggyback. (Mikan: paragraphs [0023, 36-37, 42] see also paragraphs [0049-50, 52])
transmit, to the mobile platform, a request to move to the transport vehicle;
 Mikan teaches that the unmanned vehicle may receive a request to transport a given shipment object from a first location to a second location by piggybacking on a transport vehicle, wherein the request specifies the vehicle on which the drone is to piggyback. (Mikan: paragraphs [0023, 36-37, 42] see also paragraphs [0049-50, 52])
With respect to the following limitation:
transmit to the mobile platform a request to extend one or more arms holding one or more magnets to attach to the transport vehicle. 
Mikan teaches that the unmanned vehicle may receive a request to transport a given shipment object from a first location to a second location by piggybacking on a transport vehicle, wherein the request specifies the vehicle on which the drone is to piggyback and the server causes the drone to perform such a piggybacking. (Mikan: paragraphs [0023, 35-37, 42] see also paragraphs [0049-50, 52]) Mikan, however, does not appear to explicitly teach that the drone does so by extending one or more arms holding one or more magnets.
Gentry, however, teaches a drone with one or more extendable members which may comprise one or more magnets which may be extended to allow the drone to affix itself to a metal surface on which the drone is landing. (Gentry: paragraphs [0046, 49, 52, 56, 102], Fig. 1, 2) Gentry teaches combining the above elements with the teachings of Mikan for the benefits of allowing a UAV to affix itself to a metal surface when landing and for ensuring that the UAV may remain horizontal when doing so as well as enabling enables landing of the UAV on an uneven and/or sloping surface, and safe delivery of fragile items. (Gentry: paragraphs [0017, 56, 58]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gentry with the teachings of Mikan to achieve the aforementioned benefits.  
As per claim 12, Mikan in view of Chen further in view of Knight and further in view of Fujiwara and further in view of Gentry teaches all of the limitations of claim 11, as outlined above, and further teaches:
the instructions further including instructions to select the mobile platform according to a user identifier associated with the mobile platform. 
 Mikan further teaches that the third party information identifying third party drones which may be available for use may be used in determining the drone to use (a user identifier associated with the drone). (Mikan: paragraph [0033])
As per claim 13, Mikan in view of Chen further in view of Knight and further in view of Fujiwara and further in view of Gentry teaches all of the limitations of claim 11, as outlined above, and further teaches:
the instructions further including instructions to select the mobile platform according to at least one of the current location of the mobile platform and a cost of using the mobile platform.
 Mikan teaches that the system may choose the drone based on the cost of operation of the drone and its location. (Mikan: paragraph [0033])
As per claim 14, Mikan in view of Chen further in view of Knight and further in view of Fujiwara and further in view of Gentry teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A method, comprising:
 Mikan teaches a system and computer implemented method. (Mikan: abstract) Mikan further teaches that the system may be implemented on a computer or a server, each of which comprises a memory (which may comprise a non-transitory computer readable medium) which may store instructions, which, when executed by the processor, performs the functions of the system. (Mikan:  paragraphs [0022, 56-64], Figs. 1, 5)
As per claims 15-20, Mikan in view of Chen further in view of Knight and further in view of Fujiwara and further in view of Gentry teaches the limitations of these claims which are substantially identical to those of claims 2-7, and claims 15-20 are rejected for the same reasons as claims 2-7, as outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Primary Examiner, Art Unit 3628